MEMORANDUM **
Alberta Brambila-Montano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s order denying her application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(2) (“Special rule for battered spouse or child”). Our jurisdiction is governed by 8 U.S.C. § 1252, and we deny in part and dismiss in part the petition for review.
Brambila-Montano does not challenge the agency’s dispositive good moral character determination and has therefore failed to establish eligibility for cancellation of removal. See 8 U.S.C. § 1229b(b)(2)(A); Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir.2005). We therefore do not reach Brambila-Montano’s contentions concerning the agency’s extreme cruelty determination.
We lack jurisdiction to review Brambila-Montano’s procedural due process contention because she did not exhaust this argument before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (the court lacks jurisdiction to review procedural process claims not raised during administrative proceedings).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.